 


113 HR 2452 RH: Women’s Procurement Program Equalization Act of 2013
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 498
113th CONGRESS 2d Session 
H. R. 2452
[Report No. 113–661] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2013 
Ms. Velázquez (for herself, Mr. Payne, Mr. Barber, Ms. Chu, Ms. Clarke, and Ms. Meng) introduced the following bill; which was referred to the Committee on Small Business 
 

December 11, 2014
Additional sponsors: Mr. Connolly, Mr. Moran, Mr. Sean Patrick Maloney of New York, Mr. Murphy of Florida, Mr. Peters of California, Ms. Hahn, Ms. Loretta Sanchez of California, Ms. Edwards, Mr. Vargas, Mrs. Davis of California, Mr. DeFazio, Ms. DeLauro, Mrs. Capps, Mr. Honda, Ms. Esty, Ms. Kaptur, and Mr. McGovern


December 11, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Small Business Act with respect to the procurement program for women-owned small business concerns, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Women’s Procurement Program Equalization Act of 2013.  
2.Women’s Procurement Program EqualizationSection 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended— 
(1)in paragraph (2), so that subparagraph (E) reads as follows: 
 
(E)each of the concerns— 
(i)is certified by a Federal agency, a State government, or a national certifying entity approved by the Administrator, as a small business concern owned and controlled by women; or  
(ii)is certified by the Administrator as a small business concern owned and controlled by women. ; and  
(2)by adding at the end the following: 
 
(7)Sole source contracts for economically disadvantaged women-owned small businessesIn accordance with this section, a contracting officer may award a sole source contract to any small business concern meeting the requirements of section 8(m)(2)(A) of this Act if— 
(A)such concern is determined to be a responsible contract with respect to performance of such contract opportunity and the contracting officer does not have a reasonable expectation that 2 or more businesses meeting the requirements of section 8(m)(2)(A) will submit offers;  
(B)the anticipated award price of the contract (including options) will not exceed— 
(i)$6,500,000 in the case of a contract opportunity assigned a standard industrial code for manufacturing; or  
(ii)$4,000,000 in the case of any other contract opportunity; and  
(C)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price.  
(8)Sole source contracts for women owned small businesses in substantially underrepresented industriesIn accordance with this section, a contracting officer may award a sole source contract to any small business concerns meeting the requirements of section 8(m)(3) of this Act if— 
(A)such concern is determined to be a responsible contract with respect to performance of such contract opportunity and the contracting officer does not have a reasonable expectation that 2 or more businesses meeting the requirements of section 8(m)(3) will submit offers;  
(B)the anticipated award price of the contract (including options) will not exceed— 
(i)$6,500,000 in the case of a contract opportunity assigned a standard industrial code for manufacturing; or  
(ii)$4,000,000 in the case of any other contract opportunity; and  
(C)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price. .  
3.Reporting on goals for procurement contracts awarded to small business concernsSection 15(h)(2)(E)(viii) of the Small Business Act (15 U.S.C. 644) is amended to read as follows: 
 
(viii)small business concerns owned and controlled by women— 
(I)in the aggregate;  
(II)through competitions restricted to small business concerns;  
(III)through competitions restricted using the authority under section 8(m)(2);  
(IV)through competitions restricted using the authority under section 8(m)(2) and in which the waiver authority under section 8(m)(3) was used;  
(V)through sole source contracts awarded using the authority under section 8(m)(7);  
(VI)through sole source contracts awarded using the authority under section 8(m)(8) and in which the waiver authority under section 8(m)(3) was used;  
(VII)by industry in which the contracts described in subclauses (III) through (VI) were awarded; and  
(VIII)through unrestricted competition; and .  
 

December 11, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
